No. 04-98-00457-CR

Jerry A. PORTER,
Appellant

v.

The STATE of Texas,
Appellee

From the County Court at Law No. 6, Bexar County, Texas
Trial Court No. 605711
Honorable Ray Adams, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Alma L. López, Justice


Delivered and Filed:	November 12, 1998


DISMISSED

	Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The
motion is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).

							PER CURIAM

DO NOT PUBLISH



Return to
4th Court of Appeals Opinions